Derbigny, J.
delivered the opinion of the court. The plaintiff and appellant instituted *402this suit against the appellee to obtain an account of sales of a quantity of tafia, delivered to him by the appellant. The parties agreed to lay their respective accounts before referees ; and a balance being found by them in favor of the appellee, judgment was entered for him for that balance.
East’n District.
March, 1818.
The defendant, although be appears entitled to a balance, cannot have judgment therefor.
The appellant raised in this court a variety of objections against the illegality of the proceedings and the consequent nullity of the report: but, having waved any exception of the kind in the court below, by stating the errors committed by the referees, and praying that their report might be made the judgment of the court, after a correction of those errors, it is now too late for him to attack the report for defects of form.
One only question, therefore, remains for the consideration of this court, and that is, whether judgment could be rendered for the defendant for the balance found by the referees. The general rule is, that a judgment cannot allow more than is demanded-a defendant usually prays for nothing but his liberation from the suit. In this case, though he alledges that the plaintiff is his debtor, he asks for nothing else. To that, therefore, and to no more, he is entitled in this action.
Morel for the plaintiff, Livingston for the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be reversed; and that judgment be entered for the defendant, with costs only.